Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Newholm (Reg. 34,400) on 2/25/2022.

The application has been amended as follows: 

1.	A recirculating fountain comprising:
	a liquid-holding basin; 
a bowl located above the basin and having a base surface, an opening formed in the base surface, and a perimeter wall extending upwardly from the base surface to define an interior; an enclosed drain bowl plug chamber comprising:
a sidewall extending downwardly from the base surface around the opening of the bowl; and
a shelf extending inwardly from the sidewall, wherein the shelf is vertically offset from the opening; 

	a drain bowl plug removably insertable into the drain bowl plug chamber and having an upper surface forming at least a portion of the base surface of the bowl, wherein a drain opening extends through the drain bowl plug; and
a filter located between the shelf and the drain bowl plug,
wherein the filter rests upon the shelf, 
wherein the drain bowl plug holds the filter against the shelf, and 
wherein the fountain is structurally and operationally configured such that a liquid is swirled about the bowl by the flow of liquid into and out of the bowl to inhibit accumulation of debris in the bowl.

2.	(Canceled)

3. 	The recirculating fountain of claim 1, 
	



4. 	The recirculating fountain of claim 1
	a drain tube extending downwardly from the shelf; and
a guide tube releasably attached to the drain tube;
wherein the fountain is structurally and operationally configured such that 
the liquid flows from the bowl into the drain opening;
the liquid flows from the drain opening and to the filter; 
the liquid flows through the filter into the drain tube; 
the liquid flows through the drain tube into the guide tube; and 
the liquid flows through the guide tube into the basin.

6.  	The recirculating fountain of claim 1, further comprising at least one pump outlet jet that is located in the bowl and that is in fluid communication with the discharge outlet of the pump;
wherein the at least one pump outlet jet has an outlet opening into the interior of the bowl.
1, wherein a slope of the base surface is configured to create a vortex to induce movement of a quantity of liquid about the fountain toward the drain opening.

11.	A method of using a recirculating fountain comprising the steps of:
	supplying a liquid to an interior of a bowl that is removably mounted to a basin, wherein the bowl has a base surface with an opening formed therein,  , a sidewall extending downwardly from the base surface around the opening of the bowl, a shelf supported on the sidewall, and a perimeter wall extending upwardly from the base surface to define an interior; 
moving the liquid about the bowl and down into a drain opening formed in a that is removably inserted in the opening in the bowl;
inducing a swirl to the liquid during at least one of the supplying and moving steps;
causing liquid to flow out of a bottom outlet of the drain opening, through a filter located beneath the bottom outlet of the  and resting on the shelf, 

the 
incorporating oxygen with the liquid while the liquid drops down the guide tube and into the basin, wherein
the filter is held against the shelf by the drain hole plug.

13.	The method of claim 11, further comprising the step of:
pumping the liquid through a pump mounted to the basin and through a discharge outlet in fluid communication with the bowl so as to induce a swirl about the basin.

15.	The method of claim 11,
removing the drain bowl plug from the opening formed in the base surface of the bowl;

		replacing the filter. 

21.	(Canceled) 
Reasons for Allowance
Claims 1, 3-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or render obvious the details of the drain bowl plug and the filter such as the drain bowl plug holds the filter against the shelf in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752